Case 19-11626-KG Doc678 Filed 12/12/19 Page 1of 10

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

PES HOLDINGS, LLC, et al.,! Case No. 19-11626 (KG)

Debtors. (Jointly Administered)

A.T. £75,365

 

SECOND STIPULATION AND AGREED ORDER REGARDING
ADVANCE OF JUNE 21 PD INSURANCE PROCEEDS

 

The above-captioned debtors and debtors in possession (collectively, the “Debtors”), ICBC
Standard Bank PLC (“ICBCS”), and the members of ad hoc group of lenders under the Existing
Term Loan Credit Agreement and the DIP Credit Agreement that constitute, respectively the
Required Lenders and the Required DIP Lenders under the DIP Credit Agreement (the “Ad Hoe

Term Loan Lenders” and, together with the Debtors and JCBCS, the “Parties”), through their

 

undersigned counsel, hereby enter into this stipulation and agreed order (this “Second Stipulation
and Order”).*

WHEREAS, on July 21, 2019 (the “Petition Date”), each of the Debtors filed a petition
with the United States Bankruptcy Court for the District of Delaware (the “Court”) under
chapter {1 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors continue
to operate their business and manage their properties as debtors and debtors in possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code. On July 23, 2019, the Court entered an

 

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are; PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. 6952); PES
Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074), PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103,

Capitalized terms used but not otherwise defined shall have the meaning ascribed to them in the DIP Motion or
DIP Orders (each as defined herein), as applicable.

KE 65435794,3

 
Case 19-11626-KG Doc678 Filed 12/12/19 Page 2 of 10

order [Docket No. 72] authorizing the joint administration and procedural consolidation of the
chapter 11 cases pursuant to rule 1015(b) of the Federal Rules of Bankruptcy Procedure, No party
has requested the appointment of a trustee or examiner in these chapter 11 cases. On August 5,
2019, the United States Trustee for the District of Delaware (the “U.S. Trustee”) appointed an
official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code
[Docket No. 152].

WHEREAS, on July 22, 2019, the Debtors filed the Debtors’ Motion for Entry of Interim
and Final Orders (1) Authorizing Debtors to (A) Obtain Post-Petition Financing Pursuant to
11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3), 364(aA)(1) and 364(e) and
(B) Utilize Cash Collateral Pursuant to 11 U.S.C. § 363, (I) Granting Adequate Protection to
Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and 507(b) and
(I) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001 (b) and (c) [Docket No. 37]
(the “DIP Motion”),

WITEREAS, on July 23, 2019, the Court entered an order approving the DIP Motion on
an interim basis [Docket No. 85] (the “Interim DIP Order”).

WHEREAS, on November 14, 2019, the Court entered an order approving the DIP Motion
ona final basis [Docket No. 580] (the “Final DIP Order” and, together with the Interim DIP Order,
as applicable, the “DIP Orders”).

WHEREAS, the Debtors are seeking recovery of proceeds of any claim under the Debtors’
property damage and business interruption insurance policies relating directly or indirectly to the
incident that occurred at the Debtors’ refinery complex on June 21, 2019 (such proceeds, with
respect to coverage for property damage, the “June 21 PD Insurance Proceeds” and, with respect

to coverage for business interruption, the “June 21 BI Insurance Proceeds”), including, without

KE 654357943
Case 19-11626-KG Doc678 Filed 12/12/19 Page 3 of 10

limitation, the 2018PESPROP policy form with effective dates of November 1, 2018 through
November 1, 2019 (each a “Commercial Property Coverage Policy” and, collectively,
the “Commercial Property Coverage Policies”) to insure a portion of the Debtors’ coverage for
property damage and business interruption losses during such period.

WHEREAS, certain insurers, each of which subscribed to the Commercial Property
Coverage Policies (the “Insurers”), had agreed to make an initial advance payment of $50 million
against the June 21 PD Insurance Proceeds (the “First June 21 PD Insurance Proceeds Advance”).

WHEREAS, the Parties entered into an agreed stipulation and order [Docket No. 365]
(the “First Stipulation and Order”) to facilitate the payment of such First June 2] PD Insurance
Proceeds Advance.

WIIEREAS, the Insurers have expressed willingness to make a further advance payment
of $15 million against the June 21 PD Insurance Proceeds (the “Second June 21 PD Insurance
Proceeds Advance”).

WHEREAS, the Parties desire to facilitate the payment of such Second June 21 PD
Insurance Proceeds Advance by entering into this Second Stipulation and Order.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among
the Parties, which agreement, upon approval and entry by the Court, shall constitute an order of
the Court, as follows:

i, Notwithstanding any provision to the contrary in any Commercial Property
Coverage Policy, the DIP Orders, or any other agreement, document, or applicable law, any
payment of the Second June 21 PD Insurance Proceeds Advance under the Commercial Property
Coverage Policies, which for the avoidance of doubt may be disbursed to the Debtors in multiple

installments, shall (a) be paid directly and solely to the Debtor(s) named as an insured under the

KE 65435794.3
Case 19-11626-KG Doc678 Filed 12/12/19 Page 4 of 10

applicable Commercial Property Coverage Policy, and (b) be treated and used solely in accordance
with the DIP Orders and the Approved Budget. All rights are expressly reserved in full by all
Parties concerning any further advance against the Commercial Property Coverage Policies.

2. Any payment of the Second June 21 PD Insurance Proceeds Advance shall serve to
erode the available coverage limits under the applicable Commercial Property Coverage Policies
to the extent of such payment. The insurers under the applicable Commercial Property Coverage
Policies shall not have duplicate liability to the Debtors or any other person or entity with respect
to all or any portion of the Second June 21 PD Insurance Proceeds Advance actually made once it
is made.

3. Nothing herein or in the DIP Orders shall be construed to require any advance,
payment, or distribution under any of the Commercial Property Coverage Policies, and except as
expressly set forth herein, nothing in the DIP Orders, the First Stipulation and Order, or this Second
Stipulation and Order alters or modifies the terms and conditions of any Commercial Property
Coverage Policies or related agreements. Notwithstanding any contrary provision of the DIP
Orders, the First Stipulation and Order, or this Second Stipulation and Order, except as expressly
set forth herein, the rights, claims, and defenses of the parties to the Commercial Property
Coverage Policies are expressly preserved in full,

4, ICBCS and the Ad Hoc Term Loan Lenders expressly consent to the entry of this
Second Stipulation and Order; provided that nothing in this Second Stipulation and Order shail
constitute or be deemed to constitute a consent, waiver or other modification of any of the DIP
Secured Parties’, Existing Term Loan Secured Parties’, or ICBCS’s rights under the DIP
Documents, the Existing Term Loan Documents, the DIP Orders, the SOA Transaction

Documents, or under bankruptcy or applicable law, including without limitation, with respect to

KE 65435794.3

 
Case 19-11626-KG Doc678 Filed 12/12/19 Page 5of 10

diminution in value of any Collateral, Prepetition Term Loan Coilateral, SOA Priority Collateral,
or Prepetition SOA Collateral resulting from the use or other disposition of the First June 21 PD
Insurance Proceeds Advance or Second June 21 PD Insurance Proceeds Advance and all of the
DIP Secured Parties’, Existing Term Loan Secured Parties’, and ICBCS’s rights in connection
therewith are hereby expressly preserved; provided, further, that nothing in the First Stipulation
and Order and this Second Stipulation and Order shall in any way impair the Debtors’ rights as
provided in the DIP Orders or under bankruptcy or applicable law.

5, This Second Stipulation and Order shal! have no effect on the June 21 BI Insurance
Proceeds or advance payments thereof, or on any advance, payment, or disbursement of the
June 21 PD Insurance Proceeds, including the First June 21 PD Insurance Proceeds Advance, other
than the Second June 21 PD Insurance Proceeds Advance, and all rights of the Parties with respect
thereto are expressly preserved in full.

6. This Second Stipulation and Order shall be binding on and inure to the benefit of
the Parties hereto and their respective successors and assigns.

7. The Parties are authorized to take all actions necessary to effectuate the relief
provided by this Second Stipulation and Order.

8. The terms and conditions of this Second Stipulation and Order shall be immediately
effective and enforceable upon its approval and entry by the Court.

9. This Sccond Stipulation and Order shall not be modified, altered, amended, or
vacated without written consent of all Parties hereto. Any such modification, alteration,
amendment, or vacation, in whole or in part, shall be subject to the approval of the Court.

10. | The undersigned counsel hereby represent and warrant that they have full authority

to execute this Second Stipulation and Order on behalf of the respective Parties and that the

KE 654357943

 
Case 19-11626-KG Doc678 Filed 12/12/19 Page 6 of 10

respective Parties have full knowledge of, and have consented to, this Second Stipulation and
Order.

11. This Stipulation and Order may be executed in multiple counterparts, any of which
may be transmitted by facsimile or electronic mail, and each of which shall be deemed an original,
but all of which together shall constitute one instrument,

12. The Court retains jurisdiction to hear and determine all matters arising from or
related to the implementation, interpretation, and enforcement of this Second Stipulation and
Order, and the Parties hereby consent to such jurisdiction to resolve any disputes or controversies

arising from or related to this Second Stipulation and Order.

SO ORDERE sp trisl2™ day of
Ee 2019

A edhe Cob %

THE HONORABLE KEVIN GROSS
UNITED STATES BAN -RUPTCY JUDGE

 

[Remainder of page left intentionally blank]

KE 654357943
Case 19-11626-KG Doc678 Filed 12/12/19 Page 7 of 10

AGREED AND SUBMITTED BY:

Dated: December 11, 2019
Wilmington, Delaware

KE 654357943

/s/ Laura Davis Jones

 

Laura Davis Jones (DE Bar No. 2436)

James E, O’ Neill (DE Bar No. 4042)

Peter J. Keane (DE Bar No. 5503)

PACHULSKI STANG ZIEHL & JONES LLP

919 North Market Street, 17th Floor

P.O. Box 8705

Wilmington, Delaware 19899-8705 (Courier 19801)

Telephone: (302) 652-4100

Facsimile: (302) 652-4400

Email: ljones@pszjlaw.com
pkeane@pszjlaw.com
joneill@pszjlaw.com

~ and -

Edward O. Sassower, P.C,

Steven N. Serajeddini (admitted pro hac vice}

Matthew C. Fagen (admitted pro hac vice)

KIRKLAND & ELLIS LLP

KIRKLAND & ELLIS INTERNATIONAL LLP

601 Lexington Avenue

New York, New York 10022

Telephone: (212) 446-4800

Facsimile: (212) 446-4900

Email; edward.sassower@kirkland.com
steven.serajeddini@kirkland.com
matthew. fagen@kirkland.com

Co-Counsel to the Debtors and Debtors in Possession
Case 19-11626-KG Doc678 Filed 12/12/19 Page 8 of 10

AGREED AND SUBMITTED BY:

Dated: December 11, 2019
Wilmington, Delaware

KE 65435794.3

ASHBY & GEDDES, P.A.

By /s/ William P. Bowden
William P. Bowden (#2553)

500 Delaware Avenue, 8th Floor
Wilmington, DE 19801
Telephone: (302) 654-1888

- and -

QUINN EMANUEL URQUHART & SULLIVAN, LLP
By /s/ Deborah Newman

 

Richard I, Werder, Jr. (pro hac vice)
Jane M. Byrne (pro hac vice)
Deborah Newman (pro hac vice)
Eric Kay (pro hac vice)

Zachary Russell (pro hac vice)

51 Madison Avenue, 22" Floor
New York, NY 10010

- and -

/s/ David N. Griffiths

 

Ray C. Schrock, P.C,

David N. Griffiths

Bryan R. Podzius

WEIL, GOTSHAL & MANGES LLP

767 Fifth Avenue

New York, NY 10153

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

Email: ray.schrock@weil,com
david.griffiths@weil.com
bryan.podzius@weil.com

- and -

Mark D, Collins (No. 2981)

Daniel J, DeFranceschi (No. 2732)

Zachary I. Shapiro (No. 5103)

Brendan J, Schiauch (No. 6115)
RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square
KE 65435794,3

Case 19-11626-KG Doc678 Filed 12/12/19 Page 9 of 10

920 North King Street
Wilmington, DE 19801
Telephone: (302) 651-7700

Facsimile: (302) 651-7701

Email: collins@rlf.com
defranceschi@rlificom
shapiro@rlf.com
schlauch@rif.com

Co-Counsel to ICBC Standard Bank, Pie

 
Case 19-11626-KG Docé678 Filed 12/12/19 Page 10 of 10

AGREED AND SUBMITTED BY:

Dated: 11, 2019
New York, New York

KE 654357943

/s/ Arveh Ethan Falk

Damian S. Schaible

James EL McClammy

David B. Toscano

Aryeh Ethan Faik

Jonah A. Peppiatt

DAVIS POLK & WARDWELL LLP

450 Lexington Avenue

New York, NY 10017

Telephone: (212) 450-4000

Facsimile: (212) 761-5800

Email: damian.schaible@davispolk.com
james.meclammy@davispolk.com
david.toscano@davispolk.com
aryeh, falk@davispolk.com
jonah. peppiatt@davispolk.com

Counsel to the Ad Hoc Term Loan Lenders
